Citation Nr: 1713716	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability, to include nerve damage to the bilateral legs.

2.  Entitlement to service connection for an acquired psychiatric disorder, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the Army from July 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for a back disability, and denied service connection PTSD, generalized anxiety disorder, depression and chronic left leg pain, respectively.

Subsequently, in an October 2016 rating decision, the RO granted service connection for PTSD and other specified depressive disorder.  

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record.  During the hearing, the issues on appeal were clarified.  Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability, to include nerve damage to the bilateral legs is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a statement made during the February 2017 Board hearing, and before the promulgation of a decision in the appeal, the Veteran's representative stated that the Veteran wished to withdraw his claim for entitlement to service connection for an acquired psychiatric disability other than PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to service connection for an acquired psychiatric disability other than PTSD have been met.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 20.204  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a February 2017 statement made at the time of the Board hearing, the Veteran, through his representative expressly withdrew his appeal with regard to the issue of entitlement to entitlement to service connection for an acquired psychiatric disability other than PTSD prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.



ORDER

The appeal of the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD is dismissed.


REMAND

Remand is required for further development to determine the etiology of the Veteran's back disability, to include nerve damage to the bilateral legs.  The Veteran was not provided a VA examination on this issue and the Board finds that the evidence supports providing such an examination.

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159 (c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the February 2017 hearing, the Veteran provided competent lay evidence at his that he has persistent bilateral leg pain since his in-service fall from a crane.  The record shows that the Veteran has been diagnosed with lumbar spine stenosis and lumbosacral spondylosis, and treated for bilateral leg pain.  The Veteran reported that his leg pain is treated with an implanted pump that delivers a morphine solution to the nerves in his legs.  This testimony coupled with medical evidence is sufficient to indicate that there may be a nexus between the Veteran's current reports of back pain, to include nerve damage to the bilateral legs.  Thus, the Board finds that a VA examination is warranted to identify any back disability, to include nerve damage to the bilateral legs and their relationship with the Veteran's service, to include his reported in-service fall.  See McLendon, supra.

In light of the remand, updated VA treatment records should be obtained.  	 	 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records dated from October 2012 to present.

2.  Upon completion of directive #1, schedule the Veteran for a VA examination to determine the nature and etiology of any back disability, to include nerve damage to the bilateral legs.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner must identify all current disabilities of the back and to include any nerve disability of the bilateral legs.

For each diagnosed back disability, to include nerve damage of the bilateral legs, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's back disability, to include nerve damage to the bilateral legs was incurred in or related to any event, disease or injury in service, including the Veteran's reported in-service fall and competent complaints of continued back pain since the in-service fall.

The examiner should set forth all neurological findings and identify any affected lower extremity nerves.  The examiner should note the impairment of each affected nerve described as mild, moderate, moderately severe, or severe in nature, and discuss whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.

The VA examiner should provide a detailed rationale for the opinion.  If no opinion can be rendered concerning this claim without resorting to mere speculation, explain why this is not possible or feasible, such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

3.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  Then, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


